FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                December 31, 2009
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 MURRAY COHEN,

          Plaintiff-Appellant,
 v.                                                      No. 09-6187
 BARACK HUSSEIN OBAMA,                           (D.C. No. 5:09-CV-00704-F)
 President of the United States, and the                (W. D. Okla.)
 Chief Executive,

          Defendant-Appellee.



                             ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and HOLMES, Circuit Judges.



      After examining the appellant’s brief and appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is, therefore, submitted without oral argument.

      On July 8, 2009, Plaintiff-Appellant, Murray Cohen, appearing pro se, filed


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
a complaint against Defendant-Appellee, Barrack Hussein Obama, President of

the United States, in the United States District Court for the Western District of

Oklahoma seeking various forms of injunctive relief. On August 10, 2009, the

district court issued an order in which it dismissed the complaint pursuant to

Federal Rule of Civil Procedure 12(b)(1), concluding that Cohen lacks standing to

assert his claims and alternatively, that the claims against President Obama are

barred by absolute immunity. Cohen then filed two motions for reconsideration

on August 18, 2009 and August 31, 2009, which the district court rejected in

orders issued on August 19, 2009, and September 1, 2009. This timely appeal

followed. Because we conclude the district court correctly determined that Cohen

lacks standing to bring this suit, we AFFIRM the dismissal of Cohen’s complaint.

                                          I

      In his complaint, Cohen seeks various forms of injunctive relief related to

various official actions of President Obama that Cohen contends violate the

United States Constitution. Specifically, Cohen requests that the court: (1)

terminate the appointment of the President of General Motors and its board of

directors; (2) terminate the government’s and automotive unions’ ownership

interests in General Motors and Chrysler; (3) reverse all automotive franchise

cancellations; (4) direct the Bankruptcy Courts to reorder the priorities of the

bond holders and other secured creditors of General Motors; (5) terminate the

government takeover of any private or public companies and prevent the

                                         -2-
government from owning shares in such companies; (6) terminate without pay all

government appointed “mini-Czars” and their employees; (7) direct the

government not to pay foreign governments to house military prisoners; (8)

terminate all funds to ACORN and enjoin ACORN’s participation in the national

census; and (9) enjoin President Obama from introducing complicated legislation

without allowing sufficient time for Congress to read, study and inquire into such

legislation.

      The district court concluded that Cohen lacks Article III standing to assert

such claims, noting that Cohen “has failed to show particularized injury . . . . He

simply argues that [President Obama’s] actions are unconstitutional.” Aplt. App.

at 38. The district court also concluded, alternatively, that President Obama has

absolute immunity from a suit seeking to enjoin the performance of his official

duties. On appeal, Cohen contends that the district court’s dismissal of his

complaint was in error because he argues that the petition clause of the First

Amendment, see U.S. Const. amend. I (“Congress shall make no law . . .

abridging . . . the right of the people . . . to petition the Government for the

redress of grievances.”), grants him a constitutional right to bring this action and

thereby renders any discussion of subject matter jurisdiction unnecessary and

improper.

      “We review a district court’s dismissal for lack of subject matter

jurisdiction under Fed.R.Civ.P. 12(b)(1) de novo.” Kane County Utah v. Salazar,

                                           -3-
562 F.3d 1077, 1085 (10th Cir. 2009). Cohen confuses a citizen’s First

Amendment right to petition the government with the limitation placed upon the

power of the federal courts to hear cases. More specifically, Cohen fails to

recognize that “Article III, Section 2 of the United States Constitution extends the

judicial power only to ‘Cases’ or ‘Controversies.’” Carolina Cas. Ins. Co. v.

Pinnacol Assur., 425 F.3d 921, 926 (10th Cir. 2005). And, “[a] dispute is an

Article III ‘Case’ or ‘Controversy’ only if the plaintiff can establish what is

known as ‘constitutional standing.’” Id.

      To demonstrate such standing, Cohen must establish that: (1) he has

suffered an “injury in fact”; (2) there is a causal connection between the injury in

fact and the complained of conduct; and (3) it is likely that the injury will be

redressed by a favorable decision. See D.L.S. v. Utah, 374 F.3d 971, 974 (10th

Cir. 2004). And, in order for Cohen to establish that he has suffered an “injury in

fact,” he must demonstrate the “invasion of a legally protected interest which is

(a) concrete and particularized, and (b) actual or imminent, not conjuectural or

hypothetical.” See ACLU of N.M. v. Santillanes, 546 F.3d 1313, 1318 (quotation

and citation omitted). Because we conclude that the district court correctly found

that Cohen has failed to show a particularized injury, but rather has stated only

general disagreement with various government actions, we also agree with its

conclusion that Cohen lacks standing. Because Cohen’s lack of standing is fatal

to his case and this court’s jurisdiction to hear his case, see Carolina Cas. Ins.

                                           -4-
Co., 425 F.3d at 926 (“[C]onstitutional standing is necessary to the court’s

jurisdiction . . . .”), we need not address the district court’s conclusions with

respect to President Obama’s immunity.

                                           II

      We AFFIRM the district court’s dismissal of Cohen’s complaint.



                                                Entered for the Court


                                                Mary Beck Briscoe
                                                Circuit Judge




                                          -5-